DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-13, drawn to a method of introducing a treatment fluid into a subterranean formation.
Group II, claims 14-20, drawn to a composition comprising a base fluid and a plurality of particulates comprising an enzyme core and a degradable coating on an outer surface thereof.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising a base fluid and particulates comprising an enzyme core and a degradable coating on an outer surface thereof, this technical Pop et al. (US 2017/0204316).  Pop et al. discloses the technical feature of a base fluid ([0140]) and particulates comprising an enzyme core ([0063]) and a degradable coating ([0100]) on an outer surface thereof ([0065]) and, as such, although unity of invention is shared a priori, unity of invention is lacking a posteriori since such a technical feature is not a technical feature that defines a contribution over the prior art.  
During a telephone conversation with Lindsay Volpenhein Cutie on May 20, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
Figure 1 is objected to because it is labeled as “Figure 1” and there is only a single figure within the application; applications including only 1 figure are required to refer to the single figure as “Figure.”  See CFR 1.84(u)(1).  Applicant is required to rename Figure 1 as “Figure” and refer to the figure as such throughout the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
	 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term "novel" in claim 6 is a relative term which renders the claim indefinite.  The term "novel" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “novel” renders the scope of the phrase “novel polyacidic chelate” indefinite insofar as because it is unclear as to what renders such a chelate “novel” and what the specific chelating agent intended to be claimed is.  Clarification is required.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. a volume of about 1000 lbs/bbl or less.”  It is unclear as to what volume Applicant is intending to claim or if Applicant is intending to claim a concentration of a component of a component of the treatment pill as “lbs/bbl” is a unit of measure or concentration.  A unit of measure of volume would be “bbl.”  Clarification is required.  For examination purposes with regard to the prior art, a volume will be considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horton et al. (US 2011/0214862).
With respect to independent claim 1, Horton et al. discloses a method comprising:
providing a treatment fluid that comprises a base fluid ([0046]) and a particulate additive ([0023]-[0024]), wherein particulates of the particulate additive each comprise an enzyme core ([0034]) and a degradable coating ([0025]) that at least partially encapsulates an outer surface of the enzyme core ([0029]); and

	With respect to depending claim 2, Horton et al. discloses wherein the degradable coating comprises calcium carbonate ([0026]; [0043]).
	With respect to depending claim 3, Horton et al. discloses wherein the enzyme core comprises a starch enzyme ([0034]-[0035], Table 1, wherein at least various amylases are disclosed; the Examiner notes, at least alpha amylase is considered a starch enzyme – see citations to pertinent art in Conclusion as evidence).
	With respect to depending claim 4, Horton et al. discloses wherein the enzyme core comprises an alpha-amylase ([0034]-[0035]; Table 1).
	With respect to depending claim 7, Horton et al. discloses wherein the particulate additive is mixed, slurrified, or mixed and slurrified, with the base fluid ([0051]).
	With respect to depending claim 11, Horton et al. discloses wherein a filtercake is present in at least a portion of the subterranean formation ([0024], wherein the particulates form the filtercake; [0055]-[0058]; the Examiner notes, Applicant has not claimed a specific time at which the filter cake is present in the formation, and, as such, Horton et al.’s provision thereof during the course of treatment provides for the limitation as claimed).
Claims 1, 3-7 and 11-12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pop et al. (US 2017/0204316).
With respect to independent claim 1, Pop et al. discloses a method comprising:
providing a treatment fluid ([0053]) that comprises a base fluid ([0140]) and a particulate additive, wherein particulates of the particulate additive each comprise an enzyme core ([0064]) 
introducing the treatment fluid into at least a portion of the subterranean formation ([0053]; [0063]; [0131]).  
With respect to depending claim 3, Pop et al. discloses wherein the enzyme core comprises a starch enzyme ([0072]; the Examiner notes, at least alpha amylase is considered a starch enzyme – see citations to pertinent art in Conclusion as evidence).
With respect to depending claim 4, Pop et al. discloses wherein the enzyme core comprises an alpha-amylase ([0072]).
With respect to depending claim 5, Pop et al. discloses wherein the treatment fluid further comprises an additive selected from the group as claimed ([0066]-[0070]; [0113]).
With respect to depending claim 6, Pop et al. discloses wherein the treatment fluid further comprises a chelating agent selected from the group as claimed ([0066]-[0070]; [0113]).
With respect to depending claim 7, Pop et al. discloses wherein the particulate additive is mixed, slurrified, or mixed and slurrified, with the base fluid ([0152]).
With respect to independent claim 11, Pop et al. discloses wherein a filtercake is present in at least the portion of the subterranean formation ([0063]; [0131]).
With respect to independent claim 12, Pop et al. discloses a method comprising:
providing a treatment fluid ([0053]) that comprises a base fluid ([0140]) and a particulate additive, wherein particulates of the particulate additive each comprise an enzyme core ([0064]) and a degradable coating ([0097]-[0100]), wherein the degradable coating at least partially encapsulates an outer surface of the enzyme core ([0063]); and contacting a filtercake in at least a portion of a wellbore penetrating a subterranean formation ([0063]; [0131]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Horton et al..
With respect to depending claim 5, Horton et al. discloses wherein the solid breaker may comprises at least one of an organic acid,… a chelating agent…and an enzyme (claim 4).  As such, since Horton et al. suggests at least one of such components may be used, it would have been obvious to one having ordinary skill in the art to try a combination of an enzyme with at least one of an organic acid and/or a chelating agent as claimed since the reference suggests at least one of the breakers may be used and one of ordinary skill would recognize a suitable combination thereof as dependent upon the application of the treatment fluid in the field.  A person of ordinary skill has good reason to pursue the known options, i.e., various combinations Merck v Biocraft, 10 USPQ2d 1843 (Fed Cir 1985) where it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.  One skilled in the art would be motivated to select Applicant’s claimed combination of additives from the list of additives disclosed by Horton et al. as such are disclosed as useful as breakers in the particulate bridging agents.
	With respect to depending claim 6, Horton et al. discloses wherein the solid breaker may comprises at least one of a… a chelating agent…and an enzyme (claim 4), and, further suggests chelating agents of EDTA and DTPA ([0032]).  As such, since Horton et al. suggests at least one of an enzyme and a chelating agent may be used, it would have been obvious to one having ordinary skill in the art to try a combination of an enzyme with at least one chelating agent selected from the group as claimed since the reference suggests at least one of the breakers may be used and one of ordinary skill would recognize a suitable combination thereof as dependent upon the application of the treatment fluid in the field.  A person of ordinary skill has good reason to pursue the known options, i.e., various combinations of suggested breakers, within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  With regard to the combination of specifically choosing the enzyme with the noted chelating agents, since Horton et al. discloses Merck v Biocraft, 10 USPQ2d 1843 (Fed Cir 1985) where it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.  One skilled in the art would be motivated to select Applicant’s claimed combination of additives from the list of additives disclosed by Horton et al. as such are disclosed as useful as breakers in the particulate bridging agents.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Horton et al. as applied to claim 1 above, and further in view of Chopade et al. (US 2017/0240803).
Horton et al. discloses the method as set forth above with respect to independent claim 1 wherein the particulate bridging agents can be used to form a part of a filter cake during drilling or through the use of a viscosified fluid loss pill ([0019]).  The reference, however, fails to disclose the specific volume thereof, and, as such, fails to disclose the treatment pill volume as claimed.  Chopade et al. defines a pill as a relatively small quantity, less than 500 bbl or less than about 200 bbl ([0103]).  As such, when using the treatment fluid of Horton et al. through the use of a viscosified fluid loss pill, it would have been obvious to one having ordinary skill in the art to provide for such at a volume of less than 1000 bbl since pills are known in the art to have volumes less than 500 bbl and one of ordinary skill would recognize the optimal volume of the viscosified fluid loss pill of Horton et al. to employ since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Horton et al. as applied to claim 1 above, and further in view of Freeman et al. (US 6,818,594).
Horton et al. discloses the method as set forth above with respect to claim 1, wherein the particulates bridge pores of the wellbore such that a filtercake is formed on the wall ([0019]).  The reference, however, fails to specify a size thereof.  Freeman et al. teaches filter cakes formed from bridging particles, wherein in order for such to form, the particles must be of a size selected to seal the pore openings in the formation (col. 2, l. 21-36).  The reference additionally suggests a self-destructing bridging particle (col. 14, l. 4-8), as well as wherein such particles have a size up to about 74 microns in diameter (col. 42, l. 27-29).  Since the size of formation pores to be bridged is dependent upon a specific formation, wherein Freeman et al. suggests the bridging particle size must be selected so that formation pores can be sealed and a filter cake formed therewith, wherein such particles may have a diameter up to about 74 microns, it would have been obvious to one having ordinary skill in the art to try a particle size for the particulates of Horton et al. within the range as claimed as based on the pore size of the formation being treated therewith, in order to effectively form a filter cake therein since it is known in the art to use particles of such a size range to form a filter cake and one having ordinary skill in the art would recognize the optimal particle size to employ for such purposes since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Horton et al. as applied to claim 1 above, and further in view of Pop et al..

	Pop et al. teaches enzyme cores that are encapsulated with one or more shells that is configured to encapsulate the enzyme and allow for immediate, controlled and/or sustained release of the enzyme therefrom ([0095]) by breaking and/or dissolution of the shell, which thus exposes the enzyme to the environment and triggers the enzyme to become active in the formation ([0097]; [0100]).  It is further suggested wherein the thickness of the shell is correlated with the time needed for the shell to break or dissolve to the extent that allows the enzyme-containing core to be exposed to the environment ([0097]).  
Since both Horton et al. and Pop et al. intend for controlled release of an enzyme from a shell/encapsulant downhole within a formation and Pop et al. suggests correlating the thickness of the shell with the time needed for the shell to break or dissolve to the extent that allows the enzyme containing core to be exposed, it would have been obvious to one having ordinary skill in the art to correlate the thickness of the shell of the particulate bridging agent of Horton et al. to the time needed for the shell to break or dissolve and, thereby, determine the optimal thickness of the coating, so as to release the enzyme core therefrom at the desired time for breaking of the filter cake.  In doing so, one of ordinary skill in the art would recognize the optimal thickness thereof that provides for the desired time release of the enzyme since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller.
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pop et al. as applied to claims 1 and 12, respectively, above, and further in view of Horton et al..
Pop et al. discloses the method as set forth above with respect to claims 1 and 12, wherein the encapsulant releases the enzyme breaker therefrom by various mechanisms, such as degradation of the shell, biodegradation ([0100]).  The reference further suggests various encapsulant materials to include polymers, copolymers or homopolymers, such as acrylic resin, styrene monomers and monomers that include acrylic acid/ester/amide/nitril or methacrylic acid/ester/amide/nitril ([0102]-[0103]).  Pop et al., however, fails to disclose the degradable coating as comprising calcium carbonate as claimed.
Horton et al. teaches enzyme breaker cores encapsulated by an inorganic solid material or oil soluble resin ([0024]) that may be removed from the breaker so as to enable the release thereof by acid wash, contact by water or oil or by dissolving thereof by application of oxidants or acid treatments ([0025]).  Examples of such encapsulants include inorganic solid materials such as calcium carbonate ([0026]) or organic solid materials that may include any organic material amendable to dissolution through the application of hydrocarbons, acid, acid solutions or enzyme solutions, such as oil-soluble resins that include styrene copolymers ([0027]).  
Since both Pop et al. and Horton et al. suggest encapsulants for breakers used in a subterranean formation, wherein the breaker may be released from the encapsulant by degradation or dissolution of the shell, wherein both suggest an organic encapsulant that includes styrene copolymers, and Horton et al. teaches calcium carbonate as an alternative encapsulant thereto, it would have been obvious to one having ordinary skill in the art to try calcium carbonate as an encapsulant in the method of Pop et al. in order to delay the release of the .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pop et al. as applied to claim 1 above, and further in view of Chopade et al..
Pop et al. discloses the method as set forth above with respect to independent claim 1, wherein the particulate enzyme core/degradable coating breakers can be used in any subterranean treatment fluid known in the art and examples thereof are suggested to include drilling fluids, fracturing fluids, carrier fluids, diverting fluids, completion fluids, workover fluids and the like ([0053]).  The reference, however, fails to specify the treatment fluid as a treatment pill, and, further such as having a volume as claimed.  Chopade et al. teaches well treatment fluids that include an enzymatic breaker (abstract), wherein such fluids can be used in various well treatment methods, including drilling, fracturing, spotting, clean-up, completion and/or applying a pill ([0067]); Chopade et al. further defines a pill as a relatively small quantity, less than 500 bbl or less than about 200 bbl, wherein such can be used to free stuck-pipe or destroy a filter cake ([0103]).  Since Pop et al. suggests the treatment method can include any treatment method known in the art, as well as wherein the treatment fluid can degrade filter cake and a filter cake can be a target thereof, and Chopade et al. teaches a similar breaker to that which is disclosed by Pop et al. used in any well treatment method, which further is defined to include as applying a pill to degrade a filter cake, it would have been obvious to one having ordinary skill in the art to try the treatment fluid of Pop et al. as a pill in order to target a specific location requiring an enzymatic breaker, such as a filter cake and/or stuck pipe, and, thereby enable the breaking In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pop et al..
With respect to depending claim 9, Pop et al. discloses wherein the size of the particulates is not limited in any way, and, can, on average, have a size of about 7 mesh (2.8mm) to 60 mesh (0.25mm) ([0106]; [0126]).  Although silent to wherein the particles have a size within the range instantly claimed, i.e., 0.02 mm to 0.1 mm, it is the position of the Office that given Pop et al.’s disclosure that the size of the particulates not be limited in any way, one having ordinary skill in the art would recognize the optimal size of the particulates to employ based on the conditions encountered in the formation and desired breaking to provide therein since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to depending claim 10, Pop et al. discloses wherein the enzyme cores are encapsulated with one or more shells that are configured to encapsulate the enzyme and allow for immediate, controlled and/or sustained release of the enzyme therefrom ([0095]) by breaking and/or dissolution of the shell, which thus exposes the enzyme to the environment and triggers In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0145289: [0038] discloses alpha amylase as a starch enzyme; 
US 2004/0014606: [0023] defines alpha-amylase as a starch enzyme;
US 2020/0102491 discloses encapsulated enzymes for delayed release thereof to break polymers of drill-in and fracturing fluids;
US 2011/0005773 discloses an encapsulated enzyme used to dissolve a filter cake that is further suggested to be used with a chelating agent;
US 2005/0028976 discloses well treatment chemicals in general coated with a degradable coating for delayed release thereof;
US 6,225,262 discloses a fracturing fluid that includes an encapsulated enzyme such as hemicellulose as a breaker therein with any suitable degradable coating;
US 2005/0103496 discloses a weighted encapsulated enzyme breaker that is placed adjacent a filter cake to enable the breaking thereof;
US 2005/0126785 discloses filter cake degradation compositions that include a delayed release esterase;
US 2013/0112413 discloses an encapsulated breaker that comprises an enzyme and chelate for breaking a fracturing fluid;
US 5,437,331 discloses encapsulated enzyme breakers that use open cellular encapsulation to delay the action of the enzyme breaker on a fracturing fluid;
US 2014/0374102 discloses a solid chemical delivery system for use in a well wherein the chemical may be an enzyme which is coated with a resin and placed in a fracture for metered release thereof in the fracture;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
05/25/21